United States Court of Appeals
                      For the First Circuit

No. 13-1319
                           DENA WINSLOW,

                       Plaintiff, Appellant,

                                v.

                         AROOSTOOK COUNTY,

                            Defendant,

          NORTHERN MAINE DEVELOPMENT COMMISSION, INC.,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]



                              Before

                        Lynch, Chief Judge,
              Torruella and Thompson, Circuit Judges.



     Arthur J. Greif, with whom Julie D. Farr and Gilbert & Greif,
P.A. were on brief, for appellant.
     Philip J. Moss, with whom Melinda J. Caterine and Fisher &
Phillips LLP were on brief, for appellee Northern Maine Development
Commission, Inc.
     Peter T. Marchesi, Cassandra S. Shaffer, and Wheeler & Arey,
P.A., on brief for appellee Aroostook County.



                         November 15, 2013
             LYNCH, Chief Judge.          Dena Winslow appeals from the

district court's grant of summary judgment in favor of the Northern

Maine Development Commission, Inc. ("NMDC") on her claim that

NMDC's failure to hire her when it became the fiscal agent for the

Workforce     Investment        Act   grant   constituted     whistleblower

retaliation     under     the   Maine    Whistleblowers'    Protection   Act

("MWPA"), Me. Rev. Stat. tit. 26, § 831 et seq.            We agree with the

district court that, on the undisputed facts, Winslow is not a

whistleblower under the MWPA and so affirm.

                                        I.

             Because this case comes before us on appeal from summary

judgment, we recite the facts in the light most favorable to

Winslow.     See Valley Forge Ins. Co. v. Field, 670 F.3d 93, 96-97

(1st Cir. 2012).

A.           Background

             This case stems from a report done by a federal agency

reviewing a local area federal grant sub-recipient in Maine for

compliance     with   program     requirements.     Under    the   Workforce

Investment Act of 1998 ("WIA"), 29 U.S.C. § 2801 et seq., Maine has

obtained federal funding to strengthen local workforces and career

opportunities.     As a condition of eligibility, Maine was required

to establish a state workforce investment board. The governor then

designated local workforce investment areas in which WIA activities

are administered.       29 U.S.C. § 2831(a)(1)(A).


                                        -2-
            Aroostook      County    is    in    Local    Area   I,   the    largest

workforce investment area in the state, and is under the authority

of the Local Area I Workforce Investment Board ("LWIB"). From 1999

until early 2010, Aroostook County was the grant sub-recipient for

the LWIB.    In that capacity, the County acted as the fiscal agent

for   the   grant    and   oversaw     the      administrative     and     financial

operations of the relevant WIA programs.

            In March of 2008, Winslow was hired as the Executive

Director of the LWIB. Consistent with the job description in place

at the time, Winslow reported to and was supervised by Doug

Beaulieu, the Aroostook County Administrator.                    She received her

salary and benefits from Aroostook County, and the County used WIA

funds for this purpose.             But apparently there was no explicit

fiscal agent agreement between the LWIB and the County and this

raised concerns. Winslow claims to have been a whistleblower as to

those concerns.

B.          Federal Monitoring Visit

            In November 2009, federal monitors from the Department of

Labor undertook a compliance review of the WIA grants in Maine,

including of the LWIB.          The monitors found that Winslow's job

description    was      not   in      compliance         with    federal     program

requirements1 because, absent an express agreement between the LWIB


      1
       Following the visit, the Department of Labor ultimately
issued a report to the Maine Department of Labor outlining its
findings. The report was issued on April 13, 2010, slightly over

                                          -3-
and Aroostook County, it was improper for Winslow to report to the

County rather than to the LWIB.           On November 19, the federal

monitors conducted a preliminary exit interview at the office where

Beaulieu and Winslow worked, which Winslow attended.              After the

exit interview, federal monitor Tim Theberge went to Beaulieu and

told him of the monitors' findings. Beaulieu then spoke to Winslow

and instructed her to type up her notes from the exit interview

meeting and email them to him. These exit interview notes included

a section on findings, which stated, as item number five: "My job

description indicates I am supervised by the County Administrator,

however, I work for the Board, who supervise me. This is reflected

in 117D3Bii."2      The exit interview notes included a separate

section on "Areas of Concern."      They also stated that the federal

monitors would meet with the State during the week of January 6-7,

and that the state would then draft a formal response, after which

there would be a formal federal response.          As to the local report,

officials   would   be   given   until   January    30   to   resolve   these

findings.




a month before Winslow initiated this suit.
     2
      Apparently the exit interview notes' reference to "117D3Bii"
is a reference to section 117(d)(3)(B)(ii) of the Workforce
Investment Act of 1998. That section reads: "The functions of the
local board shall include the following: . . . (ii) Staff. The
local board may employ staff." Workforce Investment Act of 1998,
Pub. L. No. 105-220, 112 Stat. 936, 957-58 (codified at 29 U.S.C.
§ 2832).

                                   -4-
          Then, also at Beaulieu's direction, Winslow sent the exit

interview notes to Barry McCrum, the LWIB Chairman, along with

Christopher Gardner and Norman Fournier, the two co-Chief Local

Elected Officials ("CLEOs") of the LWIB.    The CLEOs (and not the

full LWIB Board) are responsible for designating a WIA fiscal

agent. See 29 U.S.C. § 2832(d)(3)(B)(i)(II). Those exit interview

notes reporting on the federal monitors' findings, circulated at

Beaulieu's request, form the initial basis for Winslow's assertion

that she is a whistleblower.   Defendant NMDC is a separate entity,

not involved in the noncompliance findings regarding Aroostook

County.

          At a December 2 public Aroostook County Commissioners'

meeting, Beaulieu informed the commissioners of the report from the

federal monitoring visit. The minutes of the meeting reported that

"one of the findings [of the compliance review] is that the

Executive Director should, under the law, report to the [LWIB]

Board," "not the County Administrator."     After the minutes were

adopted at a later County Commissioners' meeting on December 16,

they were posted online in full for public review.

          During this period, Beaulieu was in discussions with the

two CLEOs and the Chairman of the LWIB about preparing an agreement

making a different entity the new fiscal agent for the LWIB.   The

proposal was that defendant NMDC be the fiscal agent.     For this

purpose, around December 15, Beaulieu met with Robert Clark, the


                                -5-
Executive Director of NMDC and also a member of the LWIB Board, to

discuss the transition.    In preparation for that meeting, Clark

completed a draft transition plan, which included as part of the

process "Notification of staff termination -- December 31."      On

December 28, Beaulieu forwarded to Clark the then-current draft of

the letter that he had previously sent to the CLEOs for them to

send to the Maine Department of Labor.     In that email to Clark,

Beaulieu stated: "Note how I dealt with the staffing issue.      It

leaves it up to you."   The two CLEOs of the LWIB did not object to

the staff termination proposal.

          On the broader topic of the transition to a new fiscal

agent, Beaulieu was also in communication with the CLEOs, including

in a series of December 29 emails. Beaulieu indicated that federal

law required there be an agreement between the LWIB and NMDC,

enclosed a draft, and stressed: "this agreement is mandated; it is

not optional.   I just want to make sure we are in compliance, so we

don't jeopardize [losing] our local program."   (emphasis added).

Winslow played no role in these discussions.

          In these December 29 emails, Beaulieu and the CLEOs

agreed that the LWIB Board needed to be kept informed of the

proposed fiscal agent agreement. Beaulieu suggested that "a notice

to the full Board by the CLEOs and the Board Chair would be the

most appropriate route."    On the topic of how to communicate the




                                  -6-
information to the full LWIB Board, Beaulieu explained the position

he was in:

             It is generally not my function or prerogative
             to communicate directly with the Board. That
             is a function of the Board Director [Winslow].
             As a practical matter, one of the findings of
             the Feds, which said that the Board Director
             should not report to the County Administrator,
             has made my ability to supervise the concerned
             individual difficult, if not impossible, to
             manage.    So, as it relates to the Board
             Director, I can happily suggest actions, but I
             am unable to ensure compliance with the same.

             While Beaulieu was dealing with the LWIB Board leadership

to effectuate a solution to the federal findings, Winslow took

steps on her own.     On December 30, Winslow visited Clark's office

unannounced to drop off a CD of WIA financial policies.               While

there, Winslow held out her hands, looked up at the ceiling, and

said "So, where are you going to put me?"           Clark responded that

they were looking at doing "something different."

             Following this encounter, Winslow believed that it was

her responsibility as Executive Director to inform all LWIB members

of her view of the events.           To that end, without obtaining

permission from Beaulieu, the LWIB Chairman, or the two CLEOs, on

December 31, she sent all of the LWIB members and "interested

parties"   (including   Beaulieu)    an   email   she   authored   entitled

"Opportunity." While it acknowledged that it was the CLEOs who had

authority as to designating the fiscal agent, it nonetheless

informed the other board members about their responsibilities as to


                                    -7-
the fiscal agent.     The email also mentioned the proposal that the

NMDC become the fiscal agent.        It then outlined the "large amount

of work" ahead, assuming that she would be the person working with

the board.

             The "Opportunity" email then addressed her proposal that

the LWIB newly schedule an interim meeting, stating:

             If you are interested in holding an interim
             board meeting prior to our next regularly
             scheduled meeting on February 11, please reply
             to all on this memo to request it. According
             to our Board by-laws, if five Board members
             request an interim meeting one will be
             scheduled.

This "Opportunity" email provoked responses.

             After receiving Winslow's email, Beaulieu emailed Chris

Gardner, a CLEO, and said: "This is insubordination. [LWIB Chair]

Barry McCrum is upset."         It was the Chair's responsibility to

schedule meetings, and the next meeting had already been scheduled.

And in a later email exchange with McCrum, Clark wrote about the

"Opportunity"    email:   "If   I   was    her   boss   she   would   be   fired

immediately for insubordination."

             Beaulieu scheduled a meeting with Winslow on January 4 to

reprimand her for sending the "Opportunity" email.              At about nine

that morning, in advance of the meeting, Beaulieu emailed McCrum,

the LWIB Chairman, and the LWIB CLEOs the reprimand memo that he

planned to give Winslow at the meeting.             He did not send it to

Clark.   That memo objected to the "Opportunity" email in that it


                                     -8-
"essentially solicited interest in an interim board meeting . . .

without the knowledge or approval of our Board Chair, Barry

McCrum." It termed the email "unprofessional, inappropriate and in

direct contradiction to proper protocol" and stated that Winslow

had "created an embarrassing situation for the Board, the County of

Aroostook and the business sector in both counties, in particular."

          At 11:30 that same morning, after he met with Winslow,

Beaulieu emailed McCrum and the CLEOs, stating that he had a "long,

productive meeting" with Winslow, and that he had "decided to

rescind" his earlier memo to her.         Winslow was copied on this

email.

          The next day, on January 5, Winslow sent to Beaulieu,

McCrum, and the CLEOs, and addressed to the Aroostook County

Commissioners a response that outlined her objections to Beaulieu's

memo, now rescinded.     In relevant part, Winslow's memo read:

          The memo you were copied on yesterday from
          Doug is an outrageous attempt to slander me.
          There is nothing embarrassing to the County of
          Aroostook, nor to any of you, because I
          performed my job duties and responded to
          requests for information from Board members.
          The information I provided (as requested), was
          what Federal Law says, and what the Board of
          Director's By-laws say.     There is nothing
          there that should have been an embarrassment,
          and certainly nothing that is a secret.

McCrum forwarded Winslow's letter to Clark later that day.

          On   January   6,   Chairman   McCrum   forwarded   Beaulieu's

original reprimand email to Clark, to give Clark some context for


                                  -9-
Winslow's January 5 memo.   In reference to Beaulieu's memo, Clark

responded: "Well, that's all true!!"   McCrum then responded: "Hard

to argue with the truth."

C.        Transition to NMDC

          On January 14, 2010, the two CLEOs of the LWIB signed an

agreement designating NMDC as the fiscal agent effective February

15; the agreement included a subagreement that NMDC would "[s]erve

as staff to the Local Area 1 Workforce Investment Board (LWIB) and

perform duties assigned by the CLEOs and [the] LWIB."     This was

intended to remedy the compliance issues found by the federal

monitors,3 and the CLEOs informed the Commissioner of the Maine

Department of Labor of the impending transition the next day,

January 15. In signing this agreement for the LWIB, the LWIB CLEOs

knew that NMDC would provide staffing for the LWIB and had planned

to advertise and seek applications for a new Director of Workforce

Development, whose job would encompass the functions of the LWIB

Executive Director.

          On January 15, a day after the agreement between NMDC and

the LWIB was signed and two weeks after Winslow had sent the

"Opportunity" email, the LWIB held a board meeting, during which

Winslow served as secretary and, in her capacity as Executive



     3
       After working with both the federal monitors and Maine
Department of Labor officials to ensure that the new organizational
structure was in compliance with the WIA, NMDC entered into a final
management and services agreement with the CLEOs on April 15, 2010.

                               -10-
Director, gave a presentation on the federal monitoring visit and

passed out copies of the WIA.             At Beaulieu's request, at this

meeting Winslow provided all of the LWIB Board members with copies

of the exit interview notes.            (Some members had received them

earlier.)    As to what Winslow said during her presentation, Clark

interrupted her at several points to loudly voice disagreement with

what she was saying, and called her "disgusting" during the

meeting.    Clark stated that he had read the entire WIA law and that

Winslow had not presented some of the relevant parts.

            On January 25, Winslow was formally informed that NMDC

intended to advertise for a new Executive Director after it became

the fiscal agent for the LWIB.            At least by this point, if not

before,    Winslow   knew    that   the       new   fiscal   agent   would   not

necessarily employ her. As said, she met with Clark unannounced on

December 30 and received no assurance she would be rehired.                  She

sent her "Opportunity" email on December 31.

            In January, NMDC posted a job listing for a position it

termed Director of Workforce Development; in addition to several

other responsibilities, this Director would also serve as the

Executive Director of the LWIB.           While the Director of Workforce

Development position had the responsibilities of the LWIB Executive

Director, the two positions were not identical.                In addition to

LWIB Executive Director responsibilities, the Director of Workforce

development     would       "provide      professional       management      and


                                       -11-
administrative services at the board level in directing fiscal

planning,   budgeting,        contract    development,        and   assessment    of

Workforce Investment Act (WIA) programs in Local Area 1."                        The

listing stated that "[i]nterested applicants should possess a

Masters Degree in public administration, or related field, or a

combination      of   a    Bachelors   Degree    and    related     experience    in

economic      development,        workforce      development,        and    public

administration."          The application deadline was February 10.

            On February 4, Beaulieu, on behalf of Aroostook, informed

Winslow via email that:

            Because the County of Aroostook will no longer
            be involved with the administration of this
            program, at the February 3, 2010 County
            Commissioners' Meeting, the Aroostook Board of
            County Commissioners approved the termination
            of your employment as Executive Director of
            Workforce Investment Act Program for Local
            Area 1 effective February 12, 2010.

NMDC's assumption of responsibilities as the fiscal agent was to

become effective on February 15.                 Winslow applied for NMDC's

Director of Workforce Development position.               She was interviewed,

although she did not have a Master's Degree in this field.

            On    February      17,    Clark    and    Ruby   Bradbury     of   NMDC

interviewed Winslow and three other applicants for the new job:

Patricia Boucher (the LWIB's Executive Director for five years

before Winslow's tenure), Arthur Faucher, and Ryan Pelletier.

Interview notes indicate that "have to" was written next to

Faucher's and Winslow's names, and "interview but no" was written

                                        -12-
next to Boucher's name.           Ultimately, NMDC hired Pelletier, who was

also an NMDC board member.               NMDC's stated reasons for hiring

Pelletier      were   that   he    (1)   had    a   Master's   Degree   in   Public

Administration; (2) had eleven years of management experience in

local government; (3) served in other positions on various state

and local boards and committees; (4) had business contacts in the

area; and (5) possessed an           understanding of the WIA mission.

              Winslow was notified by a letter dated February 22, 2010

that she did not get the job.             She filed this MWPA action on May

26, 2010, originally suing both Aroostook County and NMDC for

violating the whistleblower law. The district court granted NMDC's

motion for summary judgment on February 15, 2013.4                Winslow timely

appealed; she has apparently resolved her dispute with Aroostook

and only her whistleblower claims against NMDC remain.

                                         II.

A.            Standard of Review

              We review a district court's grant of summary judgment de

novo.       Fontánez-Núñez v. Janssen Ortho LLC, 447 F.3d 50, 54 (1st

Cir. 2006).       We have carefully viewed the entire record "in the

light most hospitable to the party opposing summary judgment,



        4
       In the district court, Winslow also brought a claim that
NMDC refused to employ her because of her physical disabilities in
violation of the Americans with Disabilities Act (ADA), 42 U.S.C.
§ 12101 et seq. The district court granted summary judgment in
favor of NMDC on that claim, and Winslow does not appeal that
portion of the district court's decision.

                                         -13-
indulging all reasonable inferences in that party's favor." Suarez

v. Pueblo Int'l, Inc., 229 F.3d 49, 53 (1st Cir. 2000) (quoting

Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990)) (internal

quotation mark omitted).

B.        Maine Whistleblowers' Protection Act

          As we understand it, Winslow's state whistleblower claim

against NMDC is that, but for her "whistleblowing" about the

violation of federal law inherent in Aroostook County being her

employer absent a separate fiscal agent agreement, NMDC (a separate

entity) would have hired her in its position of "Director of

Workforce Development."

          The MWPA states, in relevant part:

          No employer may discharge, threaten, or
          otherwise discriminate against an employee
          regarding the employee's compensation, terms,
          conditions,   location   or   privileges   of
          employment because . . . [t]he employee,
          acting in good faith, . . . reports orally or
          in writing to the employer or a public body
          what the employee has reasonable cause to
          believe is a violation of a law or rule
          adopted under the laws of . . . the United
          States.

Me. Rev. Stat. tit. 26, § 833(1)(A). The Supreme Judicial Court of

Maine has held that this subsection, when read alongside the rest

of section 833, "unambiguously limit[s] the protection afforded by

the [M]WPA to (1) employees (2) who report to an employer5 (3)


     5
      There is no individual supervisor liability under the MWPA.
See Fuhrmann v. Staples Office Superstore E., Inc., 58 A.3d 1083,
1098 (Me. 2012).

                               -14-
about a violation (4) committed or practiced by that employer."

Costain v. Sunbury Primary Care, P.A., 954 A.2d 1051, 1054 (Me.

2008).6

               The MWPA embodies Maine's larger "statutory public policy

against discharge in retaliation for reporting illegal acts, a

right     to   the   discharged   employee,   and   a   remedial   scheme   to

vindicate that right."       Fuhrmann v. Staples Office Superstore E.,

Inc., 58 A.3d 1083, 1097 (Me. 2012) (quoting Bard v. Bath Iron

Works Corp., 590 A.2d 152, 156 (Me. 1991))(internal quotation mark

omitted).

               To prevail on a claim of whistleblower discrimination

under the MWPA, a plaintiff must show that she "engaged in activity

protected by the [M]WPA, she experienced an adverse employment

action, and a causal connection exists between the protected

activity and the adverse action." Fuhrmann, 58 A.3d at 1090. Part

of the plaintiff's burden of demonstrating that her activity was

protected is to show that the plaintiff and defendant have a

relationship that falls within the ambit of the MWPA.

               The parties have not focused on whether NMDC, as opposed

to Aroostook County, was ever Winslow's "employer," or whether her


     6
      The MWPA does not provide whistleblowers with a direct cause
of action. The Maine Human Rights Act (MHRA) provides a right of
action to individuals "who have been subject to unlawful
discrimination, including whistleblowers who have suffered
retaliatory discharge or other adverse employment actions."
Costain, 954 A.2d at 1053 (citing Me. Rev. Stat. tit. 5,
§ 4572(1)(A)).

                                     -15-
complaints were about violations which were committed or practiced

by NMDC.    At oral argument, Winslow contended that NMDC had an

obligation to hire her when it took over as the fiscal agent.

There is no evidence in the record to support her contention that

NMDC had any such obligation.     And given the Department of Labor's

ultimate   approval   of   the   NMDC   agreement,   including   the   job

description for the Director of Workforce Development, there can be

no claim that NMDC violated federal law in its decision to hire a

new person for the new position.

           By its terms, the MWPA only prohibits certain actions

taken by an "employer."      Me. Rev. Stat. tit. 26, § 833(1); see

Costain, 954 A.2d at 1054 (requiring that in order to be protected

by the MWPA, a whistleblower's report must be made to an employer

about a violation that was committed by that employer).                The

assumption of fiscal agent responsibilities by NMDC required a new

contract between the LWIB and NMDC which became effective on

February 15, 2010, after Winslow was terminated by Aroostook

County.    We express doubt that NMDC ever was Winslow's employer

within the meaning of the MWPA.

           In the absence of any articulation by Winslow, we assume,

as the district court did, that Winslow's claim against NMDC is

instead based on a failure to hire an applicant theory. That claim

would arise under § 4572(1)(A) of the Maine Human Rights Act

(MHRA), which prohibits employers from "fail[ing] . . . to hire" an


                                   -16-
"applicant for employment . . . because of previous actions taken

by the applicant that are protected" under the MWPA.             Me. Rev.

Stat. tit. 5, § 4572(1)(A).

            We affirm the district court's finding Winslow did not

engage in whistleblower conduct and so has no claim against NMDC

under either section.

            We start with the assumption, in Winslow's favor, that

the federal monitor's conclusion that Aroostook could not be

Winslow's employer unless it had a separate fiscal agent agreement

was a "violation of a law or rule" within the meaning of the MWPA,

committed by her employer (Aroostook County).            Nonetheless, the

combination of several factors from the undisputed facts require

the conclusion that she was not a whistleblower under Maine law.

            It was the federal monitors who uncovered the "violation"

of   the   regulations,   and   not    Winslow.   They   also   eventually

published a formal report of their findings.        It was the monitors

who initially reported the findings to Beaulieu;7 Winslow did not


      7
       In Winslow's brief, she asserts that she was the one who
urged Theberge to disclose the findings of the monitoring visit to
Beaulieu. The district court explicitly refused to consider this
assertion, as it had previously granted NMDC's motion to strike on
the grounds that the statement was contrary to Winslow's previous
deposition testimony. Winslow argues this exclusion was error;
NMDC disputes Winslow's continued reliance on this assertion,
arguing that the district court did not abuse its discretion in
declining to consider the statement. See Poulis-Minott v. Smith,
388 F.3d 354, 357 (1st Cir. 2004) ("We will reverse the district
court's evidentiary rulings only where there is an abuse of
discretion."); see also Cleveland v. Policy Mgmt. Sys. Corp., 526
U.S. 795, 806-07 (1999) (holding that a "party cannot create a

                                      -17-
do so.   The federal monitors met promptly with Beaulieu to notify

him directly of the "violation" and the need for corrective action,

and it was Beaulieu who took action to correct the problem.            Even

assuming an MWPA plaintiff need not be the one to find the original

violation or even the first to report it to the employer in other

circumstances,8 that does not help Winslow.        Winslow was not even

the one who published the results of the monitoring visit.

           Further,    it   was   Beaulieu   who   directed   Winslow    to

distribute the interview notes to LWIB Chairman McCrum and to

Gardner and Fournier, the CLEOs of the LWIB.        Only days later, on

December   2,   the   Aroostook   County   Commissioners   discussed    the

problem in a public session, at Beaulieu's insistence.          Plainly,


genuine issue of fact sufficient to survive summary judgment simply
by contradicting his or her own previous sworn statement . . .
without explaining the contradiction or attempting to resolve the
disparity"). Winslow merely disagrees with the district court's
holding at length and presents no reasoned argument that the
district court abused its discretion in this instance. We will not
disturb the district court's determination. However, even if we
were to accept Winslow's assertion on this point, it would not
change our underlying analysis.
     8
       To the extent that Winslow relies on Parks v. City of
Brewer, 56 F. Supp. 2d 89 (D. Me. 1999), in support of her claim
that the MWPA protects reports even where the information in the
report is known and reported on by others, that reliance is
unavailing. In Parks, the court denied the defendant's motion for
summary judgment on an MWPA claim even where it acknowledged that
the plaintiff was the second person to raise the issue of the
relevant violation. Id. at 103. However in that case, the first
"report" of the violation was in the form of another employee
seeking approval from the defendant Brewer City Council for actions
that would have violated a local ordinance; it was not a report of
wrongdoing for the purpose of correcting the problem. Id. The
facts here are plainly distinguishable.

                                   -18-
there was no suppression by Beaulieu or Aroostook of the existence

of a violation.

             From the undisputed facts it is clear Beaulieu and

Aroostook County were not trying to bury the problem of the

violation reported to Beaulieu by the federal monitors but to

acknowledge it and deal with it.         The same is true of the Chairman

of the LWIB and the two LWIB CLEOs, who had the authority to choose

the next fiscal agent and who were involved in both structuring the

agreement        with   NMDC    and   obtaining   approval     of    the   new

organizational structure.

             Winslow makes the claim, plainly refuted by the record,

that the LWIB would not have known of the violation but for her

reporting it to them. It was Beaulieu who reported the information

to the leadership of the LWIB, particularly those who held the

responsibility to pick a new fiscal agent, and it was Beaulieu who

urged a report to the full Board (although some other members, like

Clark, obviously were already aware).

             To the extent Winslow communicated information, she did

so as part of her job responsibilities, either under direct

instructions from Beaulieu, or as to the "Opportunity" email

because she thought it was among her responsibilities to do so.

             Though there may be exceptions, the usual rule in Maine

is that a plaintiff's reports are not whistleblowing if it is part

of   his    or    her   job    responsibilities   to   make   such   reports,


                                      -19-
particularly when instructed to do so by a superior.               See, e.g.,

Capalbo v. Kris-way Truck Leasing, Inc., 821 F. Supp. 2d 397, 419

(D. Me. 2011) (granting summary judgment in favor of defendant

where plaintiff's MWPA claim was based on reports he made at the

direction of his employer).          That is also true elsewhere.          See,

e.g., Kidwell v. Sybaritic, Inc., 784 N.W.2d 220, 231 (Minn. 2010)

(stating that when a company's in-house counsel advises the company

on compliance issues, "the lawyer is not sending a report for the

purpose of exposing an illegality and the lawyer is not blowing the

whistle"); Willis v. Dep't of Agric., 141 F.3d 1139, 1144 (Fed.

Cir. 1998) ("In reporting some of the [] [farms that plaintiff

monitored] as being out of compliance, [plaintiff] did no more than

carry out his required everyday job responsibilities . . . and

[that] cannot itself constitute a protected disclosure under the

[federal] WPA.").        Similarly, in the Fair Labor Standards Act

context, we have held that an employee who reports violations of

laws or other requirements as part of his job is not engaging in

protected     activity   for   the    purposes   of   an   anti-retaliation

provision.      Claudio-Gotay v. Becton Dickinson Caribe, Ltd., 375
F.3d 99, 102-03 (1st Cir. 2004).        We see no reason to depart from

that rationale here.

             From the time the violation was uncovered by the federal

monitors until the final management and services agreement was

signed   with   NMDC,    Winslow's    superiors--at   both   the    LWIB    and


                                     -20-
Aroostook   County--were   engaged   in   an   effort    to   bring   about

compliance with the WIA.    In spite of Winslow's protestations to

the contrary, the facts are clear: she was only one of several

people who transmitted results of the federal monitoring visit, and

she did so largely at Beaulieu's direction.             Winslow did not

"actually blow[] the proverbial whistle," Tripp v. Cole, No. Civ.

03-289-PS, 2004 WL 2185840, at *4 (D. Me. Sept. 24, 2004), on any

violations of law.

                                III.

            We affirm entry of summary judgment.        Costs are awarded

to NMDC.




                                -21-